Mayes, C. J.,
delivered the opinion of the court.
The record shows that appellant was indicted generally for unlawful retailing at the August term, 1910, of the circuit court of Yalobusha county. The offense charged in the indictment is alleged to have been committed on the 1st day of August of that year, and it -also appears that appellant was arrested under this indictment. The appellant was not placed on trial under the indictment at the August term of the circuit court, and has not been tried under the indictment, though the indictment is still pending in the circuit court of the county. After the finding of this indictment in the circuit court, and while it was pending in that court, one E. H. Eogers, marshal, made an affidavit on the 26th day of September, 1910, charging that appellant sold intoxicating liquors on the 1st day of February, 1910. The affidavit was made before one Wood, a justice of the peace of the county,' and appellant was arrested on this affidavit, tried and convicted in the justice of the peace court. He appealed from his conviction to the circuit court, and was there *215again tried and convicted, from which conviction he prosecutes an appeal to this court. On the trial of the case in the circuit court the appellant attempted to show that he was under indictment in that court for unlawful retailing alleged to have taken place on the 1st of August, 1910, and that no trial under the. indictment had yet been had. The appellant offered further testimony to show that he was the same person named in the indictment, and that the charge in the indictment was the same as that named in the affidavit. Let the fact he emphasized that the circuit court indictment was on August 1, 1910, and that appellant was arrested under same. Let it further be emphasized that the affidavit was made after the indictment and arrest in the circuit court, and the offense charged appellant with unlawful retailing on the 1st day of February, 1910, which is within two years from the finding of the indictment in the circuit court. In other words, two years hack from the date of the indictment covers this same period of time. The trial court' would not let appellant show any of the above facts.
It was error for the court to exclude this testimony, for the reason that, if it is true, then it was the duty of the court, not to direct a verdict of acquittal, as was asked by appellant, hut to dismss the affidavit for want of jurisdiction in the magistrate’s court to entertain the charge under the circumstances. In the case of Smithey v. State, 93 Miss. 257, 46 South. 410, this court held that, where concurrent jurisdiction is vested in two courts, the court first, acquiring jurisdicton acquires exclusive jurisdiction; and it follows from this, of course, that if a proceeding is instituted in the other court about the same subject-matter, after one of the courts of concurrent jurisdiction has acquired control of the subject-matter, the suit should he dismissed in the last court attempting to acquire jurisdiction. 12 Eney. Plead, and Prac., 151.
*216With this statement of the case, we will undertake to show that under the indictment in the circuit court the appellant stood charged with a violation of the liquor laws for every hour of every day from August 1, 1910, two years back, and, of course, this period of time covered February 1, 1910.
Under section 1762 of the Code of 1906 it is provided that: “On the trial of all prosecutions for the violation -of law by the sale or giving away of liquors, bitters, or drinks, the state shall not be confined to the proof of a single violation, but may give evidence in any one ■or more offenses of the same character committed anterior to the day laid in the indictment or in the affidavit, and not barred by the statute of limitation; but in such •case, after conviction or acquittal on the merits, the accused shall not again be liable to prosecution for any offense of the same character committed anterior to the day laid in the indictment or in the affidavit.”
Under this section of the Code a person indicted for unlawful retailing stands under indictment for every offense committed by him for two years prior to the time ■of the finding of the indictment. In other words, since the statute provides that the state “may give in evidence any one or more offenses of the same character committed by him anterior to the date named in the indictment or affidavit and not barred by the statute of limitations,” and may convict for any offense committed within two years next before the day laid in the indictment, which is the period of limitation fixed by the statute for prosecutions of this character of offense (see Code 1906), it follows that the jurisdiction of the circuit court attached, and gave that court the right to proceed and ■convict and punish for every offense committed within that time. This being the case, no prosecution for unlawful retailing can be begun against him for the same period of time in any other court while the indictment in the circuit court remains undisposed of, nor after it *217is disposed of, if that court receives evidence of more than one sale. In the case of Wadley v. State, 96 Miss. 77, 50 South. 494, this court has said that the state must take the benefits of this statute, together with its burdens.
It follows that this case is reversed, and affidavit dismissed.